—In an action to recover damages for personal injuries, the defendant appeals from a judgment of the Supreme Court, Westchester County (Scarpino, J.), entered March 20, 1997, which, upon a jury verdict, is in favor of the plaintiff and against it in the principal sum of $57,700.
Ordered that the judgment is reversed, on the law, without costs or disbursements, and the complaint is dismissed.
The plaintiff’s theory of the case is that he was struck by another inmate while sleeping in his bunk at the Westchester County Correctional Facility and that the appellant failed to adequately supervise the dormitory area where the plaintiff was asleep. Although corrections officials must exercise reasonable care to protect inmates from foreseeable risk of harm, they are not insurers of inmates’ safety (see, Caruso v County of Suffolk, 234 AD2d 495; Stanley v State of New York, 239 AD2d 700). The jury’s answers to the special interrogatories indicate that the jury found that the plaintiff was not asleep in his bunk at the time that he was injured. Consequently, the jury had no basis other than speculation to conclude that the appellant’s acts or omissions were the cause of the plaintiff’s injuries (see, Gayle v City of New York, 247 AD2d 431). Mangano, P. J., Rosenblatt, Joy and Krausman, JJ., concur.